Exhibit 10.2

 

FORBEARANCE AGREEMENT; WAIVER; AND FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

This FORBEARANCE AGREEMENT; WAIVER; AND FIRST AMENDMENT TO THE CREDIT AGREEMENT
(this “Forbearance Agreement”) is entered into as of March 2, 2008, by and among
Station Casinos, Inc. (the “Borrower”), certain subsidiaries of the Borrower
party hereto (the “Guarantors” and, together with the Borrower, the “Loan
Parties”), FCP Holdings, Inc. (“FCP Holding”), Fertitta Partners LLC (“Fertitta
Partners”), FCP Voteco, LLC (“FCP Voteco” and, together with FCP Holding and
Fertitta Partners, the “Holding Companies”, with the Holding Companies and the
Loan Parties collectively referred to as the “Credit Parties”), the Lenders (as
defined below) party hereto, and Deutsche Bank Trust Company Americas, as
administrative agent for the Lenders and the other Secured Parties (in such
capacity, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement. Certain capitalized terms used herein are defined in
Section 2(e) of this Forbearance Agreement.

 

RECITALS

 

WHEREAS, the Borrower and various financial institutions (the “Lenders”) are
parties to that certain Credit Agreement, dated as of November 7, 2007 (the
“Credit Agreement”), pursuant to which, among other things, the Lenders have
agreed, subject to the terms and conditions set forth in the Credit Agreement,
to make certain loans and other financial accommodations to the Borrower;

 

WHEREAS, as of the date hereof, one or more of the events listed on Exhibit A
hereto are purported to have occurred (or may occur) during an Applicable
Forbearance Period (as hereinafter defined) (the events described in Exhibit A
hereto being herein collectively called the “Specified Events”); and

 

WHEREAS, upon the Borrower’s request, the Lenders have agreed, subject to the
terms and conditions set forth herein, to (i) grant a limited waiver with
respect to each Potential Pre-Forbearance Default (as defined below),
(ii) forbear from exercising their default-related rights, remedies, powers and
privileges against the Borrower and the other Credit Parties solely with respect
to the Potential Specified Defaults (as defined below) and (iii) amend certain
provisions of the Credit Agreement, in each case as more fully described herein;

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.           Confirmation by the Borrower of Obligations and Specified
Events; Limited Waiver.

 

(a)    Amount of Obligations. The Borrower and each other Credit Party
acknowledge and agree that as of February 25, 2009, the respective aggregate
principal balances of the Loans as of such date and aggregate face amount of
Letters of Credit were as follows (such amounts, in the aggregate, the “Existing
Principal and Letters of Credit”):

 

Term Loans:

 

$

247,500,000.00

 

 

 

 

 

Revolving Credit Loans:

 

$

628,236,586.20

 

 

--------------------------------------------------------------------------------


 

Swing Line Loans:

 

$

0

 

 

 

 

 

Letters of Credit:

 

$

10,184,203.00

 

 

The Borrower and each other Credit Party acknowledge and agree that as of
February 25, 2009, the aggregate amount of accrued and unpaid interest on the
Term Loans, Revolving Credit Loans and Swing Line Loans is $1,544,861.20 (the
“Existing Interest”), the aggregate amount of accrued and unpaid commitment fees
payable pursuant to Section 2.09(a) of the Credit Agreement is $8,201.94 (the
“Existing Commitment Fees”), the aggregate amount of accrued and unpaid letter
of credit fees payable pursuant to Section 2.03(h) of the Credit Agreement is
$38,190.80 (the “Existing LC Fees”) and the aggregate amount of accrued and
unpaid letter of credit fronting fees payable pursuant to Section 2.03(i) of the
Credit Agreement is $4,500.00 (the “Existing LC Fronting Fees” and, together
with the Existing Principal and Letters of Credit, the Existing Interest, the
Existing Commitment Fees and the Existing LC Fees, the “Outstanding
Indebtedness”).  The foregoing amounts do not include other fees, expenses and
other amounts which are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents.  None of the Borrower or the other
Credit Parties has any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations and each of the Loan Parties are jointly and
severally obligated with respect thereto (and each of the Holding Companies are
jointly and severally obligated with respect thereto), in each case in
accordance with the terms of the applicable Loan Documents.

 

(b)    Limited Waiver. The Lenders hereby waive, at all times during the Waiver
Period (as defined below), each Potential Pre-Forbearance Default (the “Limited
Waiver”).  The Borrower and each other Credit Party acknowledge and agree that
but for the Limited Waiver, each Potential Pre-Forbearance Default would
otherwise constitute a Default or an Event of Default that has occurred and is
continuing as of the Forbearance Effective Date (as hereinafter defined). On and
after the Waiver Termination Date (as defined below), the existence of the
Potential Pre-Forbearance Defaults will permit the Administrative Agent, either
itself or at the request of the Required Lenders, to, among other things,
(A) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitment and obligation shall be terminated, (B) accelerate all or any portion
of the Obligations and (C) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents or
applicable Law.

 

SECTION 2.  Forbearance; Forbearance Default Rights and Remedies.

 

(a)    The Forbearance.  Effective as of the Forbearance Effective Date, each of
the Administrative Agent and each Lender agrees that (i) until the expiration or
termination of the Borrower Forbearance Period (as defined below), it will
forbear from exercising its rights and remedies (including enforcement and
collection actions) under the Loan Documents against the Borrower or any of the
Collateral or other property owned by the Borrower (including, without
limitation, via set-off or recoupment) solely with respect to the Potential
Specified Defaults, (ii) until the expiration or termination of the Holding
Company Forbearance Period (as defined below), it will forbear from exercising
its rights and remedies (including enforcement and collection actions) under the
Loan Documents against the Holding Companies or any of the Collateral or other
property owned by the Holding Companies (including, without limitation, via
set-off or recoupment) solely with respect to the Potential Specified Defaults,
and (iii) until the expiration or termination of the Other Credit Party
Forbearance Period (as defined below), it will forbear from exercising its
rights and remedies (including enforcement and collection actions) under the
Loan Documents against each Credit Party (other than the Borrower and the
Holding Companies) or any of the Collateral or other property owned by such
Credit Parties (including, without limitation, via set-off or recoupment) solely
with respect to the Potential Specified Defaults.  The Borrower and each other
Credit Party acknowledge and agree that (x) each Potential Specified Default
(other than a Potential Pre-Forbearance Default) that may occur and be
continuing during an Applicable

 

2

--------------------------------------------------------------------------------


 

Forbearance Period would constitute a Default or an Event of Default upon which
action could be taken but for the forbearance described in the preceding
sentence, and (y) the Administrative Agent and the Lenders shall not be delayed,
prohibited or otherwise stayed on and after the Other Credit Party Forbearance
Termination Date from taking an action or exercising any rights against the
Credit Parties or their respective assets (other than the Borrower, the Holding
Companies or their respective assets) as a result of the commencement of the
Borrower Chapter 11 Case or the Holding Company Chapter 11 Cases prior to the
Other Credit Party Forbearance Termination Date.  To the extent necessary, each
of the Borrower and each Holding Company hereby grants to the Administrative
Agent and the Lenders a limited waiver of the automatic stay imposed by
Section 362 of the Bankruptcy Code (to the extent applicable in the Borrower
Chapter 11 Case or the Holdings Chapter 11 Cases, as the case may be) solely to
give effect to clause (y) of the preceding sentence.

 

(b)    Effect of Forbearance Termination. From and after the Applicable
Forbearance Termination Date (as hereinafter defined), the agreement of each
Lender and the Administrative Agent hereunder to forbear as set forth in
Section 2(a) shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which are hereby waived by
the Borrower and each other Credit Party.  The Borrower and each other Credit
Party hereby agree that (i) from and after the Borrower Forbearance Termination
Date (after the giving of any notice and the lapse of any grace period
applicable in the determination thereof), the Administrative Agent, either
itself or at the direction of the Required Lenders, may at any time, or from
time to time, in its (or their) sole and absolute discretion, exercise against
the Borrower (and its properties) any and all of their rights, remedies, powers
and privileges under any or all of the Credit Agreement, any other Loan
Document, applicable law and/or equity, all of which rights, remedies, powers
and privileges are fully reserved by each Lender and the Administrative Agent,
(ii) from and after the Holding Company Forbearance Termination Date (after the
giving of any notice and the lapse of any grace period applicable in the
determination thereof), the Administrative Agent, either itself or at the
direction of the Required Lenders, may at any time, or from time to time, in its
(or their) sole and absolute discretion, exercise against the Holding Companies
(and their properties) any and all of their rights, remedies, powers and
privileges under any or all of the Credit Agreement, any other Loan Document,
applicable law and/or equity, all of which rights, remedies, powers and
privileges are fully reserved by each Lender and the Administrative Agent, and
(iii) from and after the Other Credit Party Forbearance Termination Date (after
the giving of any notice and the lapse of any grace period applicable in the
determination thereof), the Administrative Agent, either itself or at the
direction of the Required Lenders, may at any time, or from time to time, in its
(or their) sole and absolute discretion, exercise against any Credit Party (and
its properties) any and all of their rights, remedies, powers and privileges
under any or all of the Credit Agreement, any other Loan Document, applicable
law and/or equity, all of which rights, remedies, powers and privileges are
fully reserved by each Lender and the Administrative Agent.

 

(c)    Limitation on Forbearance Extension. Except as set forth herein, none of
the Lenders or the Administrative Agent shall have any obligation to extend an
Applicable Forbearance Period, or enter into any other waiver, forbearance or
amendment, and the Lenders’ and the Administrative Agent’s agreement to permit
any such extension, or enter into any other waiver, forbearance or amendment
shall be subject to the sole discretion of the Required Lenders (or, if required
by Section 10.01 of the Credit Agreement, each Lender and each applicable
Class of Lenders required thereby).  Any agreement by any Lender or the
Administrative Agent to extend an Applicable Forbearance Period, if any, or
enter into any other waiver, forbearance or amendment, must be set forth in
writing and signed by a duly authorized signatory of the Administrative Agent
and the Required Lenders (or, if required by Section 10.01 of the Credit
Agreement, each Lender and each applicable Class of Lenders required thereby). 
The Borrower and the other Credit Parties each acknowledge that the Lenders and
the Administrative Agent have not made any assurances concerning any possibility
of an extension of an Applicable Forbearance Period or the entering into of any
waiver, forbearance or amendment.

 

3

--------------------------------------------------------------------------------


 

(d)    Limitations on Additional Extensions of Credit. The Borrower and the
other Credit Parties each acknowledge and agree that no additional Loans or
other financial accommodation under the Credit Agreement shall be made by the
Lenders (including the L/C Issuers) to the Borrower during the Borrower
Forbearance Period, other than (i) the issuance, renewal, extension or
replacement of Letters of Credit and (ii) L/C Borrowings deemed to have been
incurred by the Borrower pursuant to Section 2.03(c)(iii) of the Credit
Agreement; provided that (x) the aggregate Revolving Credit Exposure of the
Revolving Credit Lenders shall not increase after giving effect to any L/C
Borrowing, Letter of Credit issuance or other extension of credit as provided
above (it being understood and agreed, however, that L/C Obligations may in fact
increase if accompanied by a repayment of Loans such that, after giving effect
to such Letter of Credit issuance or other extension of credit as provided
above, the aggregate Revolving Credit Exposure of the Revolving Credit Lenders
does not exceed the Revolving Credit Exposure of the Revolving Credit Lenders on
the Forbearance Effective Date) and (ii) the Borrower shall have Cash
Collateralized all L/C Obligations (in an amount equal to the then Outstanding
Amount thereof, after giving effect to the issuance, renewal, extension or
replacement of the respective Letter of Credit) in the manner contemplated by
Section 2.03(g) (but without regard to whether such Cash Collateralization is
expressly required by such Section).  In connection with any financial
accommodations incurred or extended pursuant to the Credit Agreement during the
Borrower Forbearance Period as permitted by clause (i) of the preceding
sentence, the conditions specified in Section 4.02 of the Credit Agreement shall
be required to be satisfied; provided that solely for such purposes during the
Borrower Forbearance Period (x) any representations and warranties (i) pursuant
to Section 5.05(b) of the Credit Agreement shall not be required to be made and
(ii) pursuant to Section 5.07 of the Credit Agreement shall be deemed modified
so that the representation excludes the effects of defaults under the Existing
Senior Notes Indentures and the Existing Senior Subordinated Notes Indentures
(collectively, the “Existing Notes Indentures”) solely as a result of the
existence of one or more Potential Specified Defaults, (y) no Potential
Specified Default shall be deemed to constitute a Default or Event of Default
for purposes of the representation and warranty contained in the second sentence
of Section 5.07 of the Credit Agreement, and (z) no Potential Specified Default
shall be deemed to constitute a Default or Event of Default (the items included
in (x), (y) and (z), the “Permitted Exceptions”).

 

(e)    Certain Definitions. As used in this Forbearance Agreement, the following
terms shall have the meanings set forth below:

 

“Amended and Restated Credit Agreement” has the meaning provided in the Credit
Facilities Term Sheet.

 

“Applicable Forbearance Period” means (i) with respect to the Borrower, the
Borrower Forbearance Period, (ii) with respect to each Holding Company, the
Holding Company Forbearance Period, and (iii) with respect to each Credit Party
(other than the Borrower and the Holding Companies), the Other Credit Party
Forbearance Period.

 

“Applicable Forbearance Termination Date” means (i) with respect to the Borrower
and the Borrower Forbearance Period, the Borrower Forbearance Termination Date,
(ii) with respect to each Holding Company and the Holding Company Forbearance
Period, the Holding Company Forbearance Termination Date and (iii) with respect
to each Credit Party (other than the Borrower and the Holding Companies) and the
Other Credit Party Forbearance Period, the Other Credit Party Forbearance
Termination Date.

 

“Bank Solicitation Statement” means that certain “Solicitation of Acceptance of
a Plan of Reorganization” in respect of the Credit Agreement in the form
circulated to the Lenders on February 10, 2009 (including the “ballot for
holders of bank loan claims” and the other exhibits attached thereto).

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means United States Code entitled “Bankruptcy”, as now and/or
hereinafter effect or any successor thereto.

 

“Borrower Forbearance Period” means the period beginning on the Forbearance
Effective Date and ending on the earliest to occur of (i) the Holding Company
Forbearance Termination Date, (ii) the Other Credit Party Forbearance
Termination Date, (iii) the trustee, agent or any of the holders of the Existing
Notes or any other Junior Financing commence an involuntary bankruptcy
proceeding against the Borrower, and (iv) the commencement of the Borrower
Chapter 11 Case (the earliest to occur of clauses (i), (ii), (iii) or (iv) being
the “Borrower Forbearance Termination Date”).

 

“Borrower Forbearance Termination Date” has the meaning provided in the
definition of Borrower Forbearance Period.

 

“Borrower Chapter 11 Case” means the case to be, or thereafter that has been,
commenced by the Borrower under chapter 11 of the Bankruptcy Code.

 

“Cash Collateral Stipulation” has the meaning provided in the definition of
Other Credit Party Forbearance Period.

 

“Chapter 11 Cases” means the Borrower Chapter 11 Case and the Holding Company
Chapter 11 Cases.

 

“Confirmation Order” means the confirmation order in the Borrower Chapter 11
Case confirming the Plan.

 

“Credit Facilities Term Sheet” means the Summary of Terms and Conditions for the
Amended and Restated Secured Credit Facilities in the form of Exhibit E hereto,
as the same may be amended or modified with the consent of the Borrower and the
Required Lenders (or, to the extent required by the Bankruptcy Code or other
applicable law, the Requisite Lenders).

 

“Existing Notes Indentures” has the meaning provided in Section 2(d).

 

 “Forbearance Default” means (i) the occurrence of any Event of Default
(including, without limitation, the failure to pay accrued but unpaid interest
on the Loans and scheduled repayments of the Term Loans when and as due but
excluding the Potential Specified Defaults), or (ii) any representation,
warranty or certification made or deemed made by the Borrower or any other
Credit Party in connection with this Forbearance Agreement (other than the
Permitted Exceptions) shall be false in any material respect on the date as of
which made or deemed made.

 

“Forbearance Effective Date” has the meaning provided in Section 17.

 

“Holding Company Forbearance Period” means the period beginning on the
Forbearance Effective Date and ending on the earliest to occur of (i) the
Borrower Forbearance Termination Date, (ii) the Other Credit Party Forbearance
Termination Date, and (iii) the commencement of the Holding Company Chapter 11
Cases (the earliest to occur of clauses (i), (ii) or (iii) being the “Holding
Company Forbearance Termination Date”).

 

“Holding Company Forbearance Termination Date” has the meaning provided in the
definition of Holding Company Forbearance Period.

 

5

--------------------------------------------------------------------------------


 

“Holding Company Chapter 11 Cases” means the cases to be, or thereafter that has
been, commenced by the Holding Companies under chapter 11 of Bankruptcy Code.

 

“Non-Funding Lender” mean each Revolving Credit Lender that failed to fund
Revolving Credit Loans requested by the Borrower pursuant to that certain
Committed Loan Notice, dated December 18, 2008, in respect of a Revolving Credit
Borrowing aggregating $11,579,210.90.

 

“Other Credit Party Forbearance Period” means the period beginning on the
Forbearance Effective Date and ending on the earliest to occur of:

 

(i) any Forbearance Default;

 

(ii) the Administrative Agent’s receipt from the Borrower of a Payment Notice or
the making of any payment (including interest) on the Existing Notes or any
other Junior Financing by the Loan Parties, any of their Subsidiaries or the
Permitted Holders;

 

(iii) the trustee, agent or any of the holders of the Existing Notes or any
other Junior Financing commence an involuntary bankruptcy proceeding against the
Borrower which is neither dismissed nor converted to a voluntary chapter 11
proceeding of the Borrower prior to the earlier of (i) entry of an order for
relief in such involuntary proceeding and (ii) the 60th day after the date of
filing of the involuntary petition;

 

(iv) 11:59 p.m. (New York City time) on March 3, 2009 (or, if the Borrower shall
have obtained (and at all times thereafter maintain) a forbearance (the “Initial
Existing Notes Forbearance”) with respect to all defaults that have arisen (or
may arise prior to March 31, 2009) under the Existing Notes Indentures (as a
result the failure to pay scheduled interest on the Existing Notes when and as
due or otherwise) on terms satisfactory to the Administrative Agent, March 31,
2009), unless the Petition Filing Date shall have occurred at or prior to such
time on March 3, 2009 (or March 31, 2009, as the case may be); provided,
however, that, if (x) the forbearance agreements with respect to the Existing
Notes Indentures provide for continued forbearance on terms satisfactory to the
Administrative Agent to a specified time after March 31, 2009 (the “Additional
Existing Notes Forbearance”)  and (y) each of the Solicitation Materials (as
defined in the Credit Facilities Term Sheet), the Credit Facilities Term Sheet
and the Bank Solicitation Statement shall have been modified prior to 11:59 p.m.
(New York City time) on March 2, 2009 (or, if the Initial Existing Notes
Forbearance is obtained, March 30, 2009) to reflect an identical deadline for
the occurrence of the Petition Filing Date, such time of termination shall
instead be the earlier of (1) such specified time after March 31, 2009 (the
“Extended Forbearance Deadline”) and (2) 11:59 p.m. (New York City time) on
April 15, 2009, unless the Petition Filing Date shall have occurred at or prior
to such time;

 

(v) any amendments or modifications to the Plan having been made on or after the
Petition Filing Date and prior to the time of the effectiveness of the Plan and
the Confirmation Order (such time of effectiveness, the “Plan Effective Time”),
without the consent of the Administrative Agent (acting at the direction of the
Required Lenders), unless such amendments or modifications are not inconsistent
with the terms and conditions of the Credit Facilities Term Sheet (it being
understood that the foregoing agreements limiting amendments and modifications
to the Plan are in addition to (and do not constitute a waiver of) the Lenders’
rights under Bankruptcy Code Section 1127,

 

6

--------------------------------------------------------------------------------


 

Bankruptcy Rule 3019, any other applicable Bankruptcy Code provision or
Bankruptcy Rule or applicable law);

 

(vi) 11:59 p.m. (New York City time) on September 30, 2009, unless the Plan
Effective Time has occurred at or prior to such time;

 

(vii) any amendments or modifications to the Plan or the Confirmation Order
having been made after the Plan Effective Date (other than technical
modifications that are not adverse to the interests of the Lenders) without the
consent of the Required Lenders (or, to the extent required by the Bankruptcy
Code, Bankruptcy Rules or other applicable law, the Requisite Lenders);

 

(viii) the earlier of (a) 10 days following the Plan Effective Time and
(b) October 10, 2009, unless the Restructuring Transactions shall have been
consummated in accordance with the terms and conditions therefor set forth in
the Credit Facilities Term Sheet;

 

(ix) 11:59 p.m. (New York City time) on the third Business Day following the
Petition Filing Date, unless the Loan Parties and the Administrative Agent shall
have entered into a stipulation or form of agreed order for adequate protection
and use of cash collateral as approved on an interim and final order basis and,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent (the “Cash Collateral Stipulation”) at or prior to such
time;

 

(x) the occurrence of any event of default under, and as defined in, the Cash
Collateral Stipulation; and

 

(xi) fifteen (15) Business Days after delivery of written notice by the
Administrative Agent (acting at the direction of Required Lenders (determined
for this purpose only as if the reference to 50% in the definition thereof were
instead 66-2/3%)) to any Loan Party of the occurrence of a Material Adverse
Effect in respect of the Guarantors, taken as a whole.

 

“Other Credit Party Forbearance Termination Date” means the first to occur of
the times or events described in clauses (i) through (xi) in the definition of
Other Credit Party Forbearance Period.

 

“Payment Notice” has the meaning provided in Section 4(g).

 

“Permitted Exceptions” has the meaning provided in Section 2(d).

 

“Petition Filing Date” means the date upon which the Borrower’s Chapter 11 Case
and the Holding Company Chapter 11 Cases are commenced by the filing of a
voluntary petition or the voluntary conversion of an involuntary bankruptcy
petition.

 

“Plan” means the Plan of Reorganization of the Borrower attached as Exhibit D
hereto.

 

“Plan Effective Time” has the meaning provided in the definition of “Other
Credit Party Forbearance Period”.

 

7

--------------------------------------------------------------------------------


 

“Potential Pre-Forbearance Default” means any Event of Default described in
items (i) and (vi) of Exhibit B hereto.

 

“Potential Specified Default” means any Event of Default described on Exhibit B
hereto.

 

“Requisite Lenders” means, as of any date of determination, Lenders (i) which
hold at least 66-2/3% of the sum of (x) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) on such date and (y) the aggregate unused Revolving
Credit Commitments (if any) on such date, in each case that vote in connection
with the approval of Amended and Restated Credit Agreement and the Plan in the
Chapter 11 Cases and (ii) represent more than 50% in number of the Lenders that
vote in connection with the approval of Amended and Restated Credit Agreement
and the Plan in the Chapter 11 Cases.

 

“Restructuring Transactions” has the meaning provided in the Credit Facilities
Term Sheet.

 

“Waiver Period” means the period commencing on December 30, 2008 and ending on
the earlier to occur of (i) the Borrower Forbearance Termination Date, (ii) the
Holding Company Forbearance Termination Date and (iii) the Other Credit Party
Forbearance Termination Date (such earlier date, the “Waiver Termination Date”).

 

“Waiver Termination Date” has the meaning provided in the definition of Waiver
Period.

 

SECTION 3.  Amendments to Credit Agreement.  Effective as of and for the period
commencing on the Forbearance Effective Date, the following provisions of the
Credit Agreement shall be amended as set forth below (which amendments are in
addition to those amendments, modifications and waivers contained in the
Forbearance Agreement, which shall remain in full force and effect).  For the
avoidance of doubt, the Credit Agreement shall remain amended as set forth in
this Section 3 after each Applicable Forbearance Termination Date, and the
amendments in this Section 3 shall not operate as a waiver of any Default or
Event of Default.

 

(a)    Amendments to Section 1.01. (i) The definition of “Applicable Rate” is
amended by adding the following sentence at the end of said definition:

 

“Notwithstanding the foregoing, on and after the Borrower Forbearance
Termination Date, the “Applicable Rate” shall mean a percentage per annum equal
to (A) for Eurodollar Loans, 4.50%, (B) for Base Rate Loans, 3.50%, (C) for
Letter of Credit fees, 4.50% and (D) for commitment fees, 0.375% (it being
understood that (x) the “Applicable Rate” (as determined in this Agreement prior
to the Borrower Forbearance Termination Date) shall be applicable for all
periods prior to the Borrower Forbearance Termination Date and (y) the
“Applicable Rate” (as determined in this Agreement after giving effect to the
Borrower Forbearance Termination Date) shall be applicable for all periods on
and after the Borrower Forbearance Termination Date).”

 

(ii)           The definition of “Base Rate” is deleted in its entirety and
replaced by the following:

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½

 

8

--------------------------------------------------------------------------------


 

of 1% and (c) on and after the Borrower Forbearance Termination Date, the
Adjusted LIBO Rate for a Eurocurrency Loan denominated in dollars with a
one-month interest period commencing on such day plus 1.0%. For purposes of this
definition, the Adjusted LIBO Rate shall be determined using the LIBO Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of LIBO Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or such Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or such Adjusted LIBO Rate, respectively.”

 

(iii)          The definition of “Cash Management Obligations” is amended by
deleting the text “except to the extent that any such obligations are not
subject to any Lien in favor of any such Lender or Affiliate of such Lender and
such Lender or Affiliate of such Lender and the Borrower or the applicable
Restricted Subsidiary have so notified the Administrative Agent in writing”
appearing in said definition and inserting the text “, except to the extent that
such Lender or Affiliate of such Lender, on the one hand, and the Borrower or
the applicable Restricted Subsidiary, on the other hand, agree in writing that
any such obligations shall not be secured by any Lien on the Collateral and such
Persons shall have delivered such writing to the Administrative Agent” in lieu
thereof.

 

(iv)          The definition of “Default Rate” is amended by (i) deleting the
text “plus (c) 2.0% per annum” appearing in said definition and (ii) deleting
the text “plus 2.0% per annum” appearing in said definition.

 

(v)           The definition of “Interest Period” is amended by inserting the
text “(or, in the case of any Eurodollar Loan disbursed or converted or
continued as a Eurodollar Loan on or after the Forbearance Effective Date, one
month)” immediately prior to the text “; provided that” appearing in said
definition.

 

(vi)          The definition of “Loan Document” is amended by inserting the text
“the Cash Collateral Stipulation and the Forbearance Agreement” immediately
after the words “the Collateral Documents”.

 

(vii)         The definition of “Interest Payment Date” is amended by
(x) deleting the text “three months” in each of the two places it appears
therein and by inserting in lieu thereof the text “one month” and (y) inserting
the text “(or, from and after the Forbearance Effective Date, the last Business
Day of each calendar month, commencing on the first such date to occur on or
after the Forbearance Effective Date)” at the end of clause (b) of said
definition.

 

(viii)        The definition of “Permitted Equity Issuance” is amended by
deleting clause (i) of said definition and inserting the following new clause
(i) in lieu thereof:

 

“(i) an issuance of Qualified Equity Interests (x) by the Borrower to the
Holding Companies or (y) by the Holding Companies (or after a Qualifying IPO,
the Borrower) to managers of the Borrower and its Restricted Subsidiaries as
incentive compensation,”

 

(ix)           The definition of “Threshold Amount” is amended by deleting the
amount “$50,000,000” appearing in said definition and inserting the amount
“$10,000,000” in lieu thereof.

 

9

--------------------------------------------------------------------------------


 

(x)            The following new definitions are hereby added in the appropriate
alphabetical order:

 

“Cash Collateral Stipulation” has the meaning assigned to that term in the
Forbearance Agreement.

 

“CAO Certification” means, with respect to the financial statements for which
such certification is required, the certification of the chief accounting
officer of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Borrower and its Restricted
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to (in the case of unaudited
financial statements) changes resulting from audit and normal year-end
adjustments and, in the case of monthly financial statements, the absence of
footnotes and with respect to the consolidated balance sheet of the Borrower and
its Restricted Subsidiaries for each fiscal month and fiscal quarter ending on
or after December 31, 2008, such balance sheet shall not reclassify long-term
debt as short-term debt solely as a result of the existence of the Potential
Specified Defaults (as defined in the Forbearance Agreement).

 

“MD&A” means, with respect to financial statements to which it pertains,
management’s discussion and analysis of the Borrower’s and its Restricted
Subsidiaries’ financial performance for the period covered by such financial
statements as compared to projected financial performance for such period.

 

“Forbearance Agreement” means the Forbearance Agreement; Waiver; and First
Amendment to the Credit Agreement, dated as of March 2, 2009, by and among the
Borrower, the Holding Companies, the other Loan Parties, the Lenders party
thereto and the Administrative Agent.

 

“Forbearance Effective Date” has the meaning assigned to that term in the
Forbearance Agreement.

 

(b)           Amendments to Section 2.03.  (i) Section 2.03(h) is amended by
inserting the text “(or, from and after the Forbearance Effective Date, the last
Business Day of each calendar month)” immediately after the text “September and
December” appearing in said Section.

 

(ii) Section 2.03(i) is amended by inserting the text “(or, from and after the
Forbearance Effective Date, the last Business Day of each calendar month)”
immediately after the text “September and December” appearing in said Section.

 

(c)    Amendments to Section 2.05.  (i) Section 2.05(a) is amended by adding the
following new clause (iv) at the end of said Section:

 

“(iv) It is understood and agreed that, for all periods from and after the
Forbearance Effective Date and prior to the Borrower Forbearance Termination
Date, the application of prepayments as provided in Section 2.05(a) shall be
subject to the express requirements of Section 4(b) of the Forbearance Agreement
and, in the event of any conflict or inconsistency, the provisions of said
Section 4(b) of the Forbearance Agreement shall control. On and after the
Borrower Forbearance Termination Date, cash payments shall be applied in
accordance with the requirements of the Cash Collateral Stipulation.”.

 

10

--------------------------------------------------------------------------------


 

(ii)           Section 2.05(b)(v) is amended by deleting the text “, subject to
clause (vi) of this Section 2.05(b)” appearing in said Section in its entirety.

 

(d)            Amendment to Section 2.07. Section 2.07(a) is amended by deleting
the text “Section 2.05(b)(v)” appearing in said Section and inserting the text
“Sections 2.05(a)(i) and 2.05(b)(v)” in lieu thereof.

 

(e)             Amendment to Section 2.09. Section 2.09 is amended by inserting
the text “(or, from and after the Forbearance Effective Date, the last Business
Day of each calendar month)” immediately after the text “September and December”
appearing in said Section.

 

(f)               Amendment to Section 2.12.  Section 2.12 is amended by
inserting the following new clause (h) at the end of said Section:

 

“(h) Notwithstanding anything to the contrary contained above in this
Section 2.12 or elsewhere in this Agreement, on and after the Borrower
Forbearance Termination Date and prior to the Other Creditor Party Forbearance
Termination Date, certain cash payments made by the Loan Parties to the
Administrative Agent shall be applied in accordance with the terms of the Cash
Collateral Stipulation as (and to the extent) required thereby.”.

 

(g)            Amendment to Section 5.18. Section 5.18 is amended by inserting
the following sentence at the end of said Section:

 

“The Designated Obligations are “Designated Senior Indebtedness” (or any
comparable term) under, and as defined in, the Existing Senior Subordinated
Notes Indentures (and any Junior Financing Documentation entered into in
connection with any Permitted Refinancing thereof)”.

 

(h)            Amendments to Section 6.01. (i) Section 6.01(a) is amended by
inserting the following text at the end of said Section:

 

“provided that, the certified public accountants’ report relating to the
Borrower’s audited consolidated financial statements for the fiscal year of the
Borrower ended December 31, 2008 may be qualified by a going concern or similar
qualification;”

 

(ii)           The last sentence appearing in Section 6.01 is amended by
inserting the following text at the end of said sentence:

 

“provided that, the certified public accountants’ report relating to the
Borrower’s audited consolidated financial statements for the fiscal year of the
Borrower ended December 31, 2008 may be qualified by a going concern or similar
qualification”.

 

(i)                Amendment to Section 7.01. Section 7.01(f) is amended by
inserting the text “pledges or” immediately prior to the text “deposits to
secure” appearing in said Section.

 

(j)                Amendment to Section 7.03. Section 7.03(e) is amended by
inserting the text “, and all Permitted Refinancing Indebtedness in respect of
Indebtedness set forth in immediately preceding clause (i) of this
Section 7.03(e),” immediately after the text “this Section 7.03(e)” in said
Section.

 

(k)             Amendment to Section 7.04. Section 7.04(f) is amended by
deleting said Section in its entirety and inserting the text “(f) [Reserved];”
in lieu thereof.

 

11

--------------------------------------------------------------------------------


 

(l)                Amendments to Section 8.01. (i) Section 8.01(b) is amended by
deleting the text “Sections 6.03(a) or 6.05(a)” appearing therein and inserting
the text “Section 6.05(a)” in lieu thereof.

 

(ii)   Section 8.01(c) is amended by inserting the text “(or, in the case of any
covenant or agreement in Section 6.03(a) only, for thirty (30) days)”
immediately prior to the semi-colon appearing in said Section.

 

(iii)  Section 8.01(m) is amended by (i) inserting the text “Designated Senior
Indebtedness” (or any comparable term) immediately prior to the text “or Senior
Secured” appearing in said Section and (ii) inserting the text “or any Loan
Party shall contest in writing the validity or enforceability of such
provisions” immediately prior to the semi-colon at the end of said Section.

 

(iv)  Section 8.01(o) is amended by deleting the period at the end of said
Section and inserting the text “; or” in lieu thereof.

 

(v)   Section 8.01 is further amended by inserting subsection (p) at the end of
said Section:

 

“(p) Forbearance Agreement. The Borrower or any Loan Party shall fail to comply
with any term, covenant or condition contained in Section 2, 4, 5, 6, 8, 17 or
18 of the Forbearance Agreement (with time being of the essence); provided that,
with respect to any default in the performance of or compliance with any term
contained in paragraphs (c), (d) and (e) of Section 4 of the Forbearance
Agreement, such default shall not have been remedied or waived within five
Business Days after notice of such default from the Administrative Agent.”

 

SECTION 4.                                            Supplemental Terms,
Conditions and Covenants On and After the Forbearance Effective Date.

 

The Credit Parties hereto hereby agree to comply with the following terms,
conditions and covenants from and after the Forbearance Effective Date, in each
case notwithstanding any provision to the contrary set forth in this Forbearance
Agreement, the Credit Agreement or any other Loan Document:

 

(a)             Potential Specified Defaults.  Each of the Potential
Pre-Forbearance Defaults shall be deemed to be an Event of Default from and
after the Waiver Termination Date.  Each of the Potential Specified Defaults
(other than (w) the events described in item (ii) on Exhibit B, until the
occurrence of the applicable date specified therein, (x) the events described in
items (iii) and (iv) on Exhibit B, until the holders of the relevant Existing
Notes (or the trustee on behalf of such holders) shall have the right to
accelerate such Existing Notes, (y) the events described in item (v) on
Exhibit B, until the occurrence the filing of the Borrower Chapter 11 Case and
(z) the events described in item (vii) on Exhibit B, until the occurrence the
filing of the Holding Company Chapter 11 Cases) shall be deemed to be an Event
of Default from and after the Other Credit Party Forbearance Termination Date.

 

(b)            Prepayments.  From and after the Forbearance Effective Date and
prior to the Borrower Forbearance Termination Date, all voluntary prepayments of
the Loans shall be applied ratably to (i) repay principal of outstanding
Revolving Credit Loans and L/C Borrowings (and after same have been repaid in
full, to repay and/or Cash Collateralize L/C Obligations not then Cash
Collateralized) and (ii) repay outstanding principal of Term Loans, with (x) the
amount to be allocated pursuant to preceding clause (i) to equal the amount of
the respective aggregate amount to be prepaid multiplied by a fraction the
numerator of which is the aggregate Revolving Credit Exposure of all Revolving
Credit Lenders at such time (less the amount of any L/C Obligations which have
theretofore been, and are at that time, Cash

 

12

--------------------------------------------------------------------------------


 

Collateralized) and the denominator of which is the sum of such numerator plus
the aggregate principal amount of then outstanding Term Loans, and (y) the
amount to be applied pursuant to preceding clause (ii) to equal the aggregate
amount to be so prepaid multiplied by a fraction the numerator of which is the
aggregate principal amount of then outstanding Term Loans and the denominator of
which is the same as the denominator described in preceding clause (x).  On and
after the Borrower Forbearance Termination Date, cash payments shall be applied
in accordance with the requirements of the Cash Collateral Stipulation.

 

(c)             Cooperation and Access.  The Borrower shall cooperate reasonably
and in good faith with the Administrative Agent, Blackstone Advisory Services,
L.P. (together with any successor or replacement selected by the Administrative
Agent or its counsel, the “Lender Financial Advisor”) and such other
professional advisors retained from time to time by the Administrative Agent, in
providing access to the Loan Parties’ books and records, other information
relating to their business and financial affairs, properties and senior
management team upon reasonable prior notice, during regular business hours and
for reasonable durational periods. Notwithstanding the foregoing, the Lender
Financial Advisor shall not have access to any area or information with respect
to which such access is prohibited or restricted by applicable Gaming Laws, nor
shall the Lender Financial Advisor have access to marketing or patron tracking
data or other similar trade secret data that is not relevant to measurement of
the financial performance of the Borrower or its Subsidiaries and joint
ventures.

 

(d)            Financial and Other Information.  In addition to the financial
statements and other reports required to be provided under the Credit Agreement,
the Borrower shall deliver to the Administrative Agent:

 

(i)              on Wednesday (or the immediately succeeding Business Day if
Wednesday is not a Business Day) of each week (commencing with the week of
March 9, 2009), a rolling 13-week consolidated cash flow forecast of the
Borrower and its Restricted Subsidiaries, in the form set forth on Exhibit C
(the “13-Week Cash Flow Forecast”), with each delivery of the 13-Week Cash Flow
Forecast to be deemed to be a representation by the Borrower that such 13-Week
Cash Flow Forecast has been prepared based upon good faith estimates and
assumptions that the Borrower believes were reasonable at the time made (it
being understood and agreed that such 13-Week Cash Flow Forecast is not to be
viewed as fact and that actual results during the period or periods covered
thereby may differ from such projected results) and to be accompanied by a
certification of the chief financial officer or such other financial officer
that is a Responsible Officer that such 13-Week Cash Flow Forecast has been
prepared based upon good faith estimates and assumptions that the Borrower
believes were reasonable at the time made (it being understood and agreed that
such 13-Week Cash Flow Forecast is not to be viewed as fact and that actual
results during the period or periods covered thereby may differ from such
projected results);

 

(ii)           on Wednesday (or the immediately succeeding Business Day if
Wednesday is not a Business Day) of each week (commencing with the week of
March 9, 2009), a variance report showing on a line item basis the percentage
and dollar variance of actual cash disbursements and cash receipts for the prior
week from the amounts set forth for such week in the applicable 13-Week Cash
Flow Forecast; and

 

(iii)        as soon as available and in any event within thirty (30) days (or,
in the case of the MD&A referred to below, forty (40) days) after the end of
each month ending after the Forbearance Effective Date, the unaudited
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of such month and the related unaudited consolidated statements of
income of the Borrower and its Restricted Subsidiaries for such month and for
the portion of the Borrower’s fiscal year then elapsed, setting forth in respect
of the consolidated

 

13

--------------------------------------------------------------------------------


 

statements of income in comparative form the corresponding figures for the
preceding fiscal year and commencing with the financial statements for the month
ended February 28, 2009, the corresponding projected statements of income set
forth in the Long-Term Business Plan, together with a CAO Certification and,
with respect to the last month of each fiscal quarter, MD&A with respect to the
foregoing.

 

(e)             Draft of Long-Term Business Plan.  The Borrower shall deliver a
long-term business plan approved by the Borrower’s Board of Directors (the
“Long-Term Business Plan”) to the Administrative Agent by no later than March 1,
2009, which shall include (i) forecasted consolidated balance sheets (assuming a
static capitalization) and forecasted consolidated statements of income and cash
flows of the Borrower and its Restricted Subsidiaries for the next succeeding
three fiscal years and (ii) forecasted consolidated statements of income and
cash flows of the Borrower and its Restricted Subsidiaries for each month of the
fiscal year ending in 2009.

 

(f)               Prohibition on Assignments and Participations.  From and after
the Forbearance Effective Date, the Credit Parties, the Equity Investors, the
Permitted Holders and each of their respective Affiliates shall be prohibited
from purchasing (by assignment, participation or otherwise), in whole or in
part, any Commitment, Loan, Letter of Credit or any other Obligation.

 

(g)            Subordinated Indebtedness Payments.  The Borrower shall give the
Administrative Agent 5 Business Days’ prior notice of its intent to make any
payment (including any payment of interest) with respect to any Existing Notes
or any other Junior Financing (the “Payment Notice”).

 

(h)            Restrictions on Cure Rights; Accordion.  Notwithstanding anything
in the Credit Agreement to the contrary, the Borrower shall not, directly or
indirectly, (x) exercise any “equity cure right” described in Section 8.05 of
the Credit Agreement, or (y) request, effect or incur any Revolving Commitment
Increase or any Incremental Term Loans pursuant to Section 2.14 of the Credit
Agreement.

 

(i)                Additional Restrictions.  Notwithstanding anything in the
Credit Agreement to the contrary (but subject to the additional restrictions in
the immediately succeeding sentence), from and after Forbearance Effective Date,
the Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, directly or indirectly, (A) incur any Indebtedness, (B) create or incur any
new Liens, (C) make any Investments, (D) make any Restricted Payments, or
(E) consummate any Disposition, except, in the case of each such clause, in the
ordinary course of business; provided, however, that the Borrower and its
Restricted Subsidiaries shall in any event be permitted to (x) incur
Indebtedness permitted under Sections 7.03(f), (m), (o), (p) and (q) of the
Credit Agreement and (y) create or incur Liens permitted under Sections 7.01(c),
(d), (e), (f), (g), (l) and (t) of the Credit Agreement.  Furthermore, from and
after the Forbearance Effective Date, (i) the Borrower and its Restricted
Subsidiaries may not take any action that would be prohibited by the express
terms of the Credit Agreement at any time while a Default or Event of Default is
in existence, (ii) no payments of the type described in Section 7.08(m) of the
Credit Agreement may be made to the Holding Company or the Equity Investors,
(iii) the Borrower and its Restricted Subsidiaries shall not enter into, or
commit to enter into, any Permitted Acquisition or sale-leaseback transaction,
(iv) the Borrower may not designate any Restricted Subsidiary as an
“Unrestricted Subsidiary” or an “Immaterial Subsidiary” pursuant to Section 6.14
of the Credit Agreement, (v) no payments of the type described in Sections
7.08(f) and (h) of the Credit Agreement may be made to employees or principals
of the Equity Investors providing services to the Borrower (including in their
capacity as members of the Borrower’s Board of Directors); provided, however,
that the payment of reasonable out-of-pocket costs of and provisions of
indemnities to such persons shall continue to be permitted as provided in
Section 7.08(h) of the Credit Agreement and (vi) no Restricted Subsidiary shall
make any Investment in, or Restricted Payment or Disposition to, the Borrower,
except for (x) at any time prior to the entry of the Cash Collateral Stipulation
by the appropriate bankruptcy court, Investments in

 

14

--------------------------------------------------------------------------------


 

the Borrower in the ordinary course of business and consistent with past
practices and (y) at any time on and after the entry of the Cash Collateral
Stipulation by the appropriate bankruptcy court, Investments and/or Restricted
Payments permitted by the Cash Collateral Stipulation.

 

(j)                Fees and Expenses.  The Borrower and, if the Borrower is
prohibited from doing so by Applicable Law, the Guarantors shall pay within 10
days of receipt of an invoice therefor (subject to redaction to protect
privileges or other confidential communications) all reasonable fees and
expenses to be paid to White & Case LLP and the Lender Financial Advisor.

 

(k)             Special Guarantor Covenants. The Guarantors hereby (i) reaffirm
their guaranty of the due and punctual payment of the Obligations (as defined in
the Guaranty) when the same come due (whether before or after the Borrower
Forbearance Termination Date) pursuant to the Guaranty, (ii) reaffirm their
covenants and agreements in Section 2.11 of the Guaranty (to which they shall be
bound both before and after the Borrower Forbearance Termination Date), and
(iii) covenant and agree (without limiting the generality of the foregoing) at
all times on and after the Borrower Forbearance Termination Date to perform and
comply with all terms, covenants and agreements contained in this Forbearance
Agreement and Articles II and III of the Credit Agreement directly applicable to
the Borrower as if the same were directly applicable to the Guarantors.

 

(l)                Modification of Bank Solicitation.  If the Initial Existing
Notes Forbearance and/or the Additional Existing Notes Forbearance are obtained,
the Borrower shall cause the Bank Solicitation Statement to be modified to
extend the “voting deadline” described therein for the Requisite Lenders to
March 16, 2009.

 

(m)          Filing of Chapter 11 Cases. If the Borrower elects to commence a
Borrower Chapter 11 Case or the Holding Companies elect to commence a Holding
Company Chapter 11 Case, the Borrower and the Holding Companies shall cause the
Borrower Chapter 11 Case and all Holding Company Chapter 11 Cases to be
commenced on the same day.

 

SECTION 5.                                Representations, Warranties And
Covenants Of The Borrower and The Other Credit Parties.

 

To induce the Lenders and the Administrative Agent to execute and deliver this
Forbearance Agreement, each of the Borrower and the other Credit Parties
represents, warrants and covenants that:

 

(a)             Organization and Powers. Each Credit Party (a) is a corporation,
limited liability company or limited partnership, duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under this Forbearance Agreement, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)            Authorization of Agreement; No Conflict. The execution, delivery
and performance by each Credit Party of this Forbearance Agreement is within
such Credit Party’s corporate or other powers, has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(a) contravene the terms of any of such Credit Party’s Organization Documents,
(b) conflict

 

15

--------------------------------------------------------------------------------


 

with or result in any breach or contravention of, or the creation of any Lien
under (other than Permitted Liens), or require any payment to be made under
(i) (x) any Existing Notes Documentation or (y) any other Contractual Obligation
to which such Credit Party is a party or affecting such Credit Party or the
properties of such Credit Party or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject; or (c) violate any
material Law.

 

(c)             Governmental Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Forbearance Agreement or (b) the exercise by
the Administrative Agent or any Lender of its rights under this Forbearance
Agreement, except for those approvals, consents, exemptions, authorizations or
other actions, notices and filings which have been duly obtained, taken, given
or made and are in full force and effect.

 

(d)            Binding Obligation. This Forbearance Agreement has been duly
executed and delivered by each Credit Party.  This Forbearance Agreement
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against each such Credit Party in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

(e)             Incorporation of Representations and Warranties and Covenants
from Loan Documents. Except with respect to the Potential Pre-Forbearance
Defaults and the Permitted Exceptions, the representations and warranties
contained in the Credit Agreement and each of the other Loan Documents are and
will be true, correct and complete in all material respects on and as of the
Forbearance Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date, and each of the agreements
and covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof.

 

(f)               Absence of Default.  As of the Forbearance Effective Date,
(x) after giving effect to the Limited Waiver, no Default or Event of Default
has occurred or is continuing under the Credit Agreement or any other Loan
Document and (y) except solely with respect to the Specified Events described in
item (ii) of Exhibit A as to the 6-1/2% Senior Subordinated Notes and the 7.75%
Senior Notes, no “Default” or “Event of Default” (as those terms are defined in
the Existing Notes Indentures) has occurred or is continuing in respect of the
Existing Notes.

 

(g)            Collateral. The Lenders’ and the Administrative Agent’s security
interests in the Collateral (to the extent required pursuant to the Collateral
and Guaranty Requirement) continue to be valid, binding, and enforceable
first-priority security interests which secure the Obligations (subject only to
the Permitted Liens).

 

(h)            Plan. The Borrower acknowledges and agrees that if any equity
commitment letter attached as Exhibit G to the Credit Facilities Term Sheet is
terminated, rescinded, revoked or otherwise modified without the prior written
consent of the Administrative Agent, the Plan shall be immediately deemed
withdrawn and all “ballots” (as described in the Bank Solicitation Statement)
submitted prior thereto (and the Plan support provisions contained therein)
shall be deemed null and void and given no further force and effect.

 

SECTION 6.                                Ratification of Liabilities, etc..
(a) Each of the Borrower and the other Credit Parties hereby ratifies and
reaffirms all of its payment and performance obligations and obligations to

 

16

--------------------------------------------------------------------------------


 

indemnify, contingent or otherwise, under this Forbearance Agreement and each
other Loan Document to which such Person is a party, and each such party hereby
ratifies and reaffirms its grant of Liens on its properties pursuant to such
Loan Documents to which it is a party as security for the Obligations, and
confirms and agrees that such Liens hereafter secure all of the Obligations. 
Each Guarantor acknowledges the effectiveness and continuing validity of the
Guaranty and its liability for the Obligations pursuant to the terms of the
Guaranty and that such Obligations are without defense, setoff and counterclaim.

 

(b)                                 Each Credit Party (i) acknowledges receipt
of a copy of this Forbearance Agreement and all other agreements, documents and
instruments executed and/or delivered in connection herewith, (ii) consents to
the terms and conditions of same without prejudice to any Credit Party’s
liability pursuant to any of the Loan Documents, (iii) agrees and acknowledges
that each of the Loan Documents remains in full force and effect, that such
Credit Party’s obligations thereunder are without defense, setoff and
counterclaim and that each of the Loan Documents is hereby ratified and
confirmed, and (iv) ratifies and reaffirms each waiver of such Credit Party set
forth in the Loan Documents to which it is a party.

 

SECTION 7.                            Reference To And Effect Upon The Credit
Agreement.  (a) Except as expressly modified hereby, all terms, conditions,
covenants, representations and warranties contained in the Credit Agreement and
other Loan Documents, and all rights of the Lenders and the Administrative Agent
and all of the Obligations, shall remain in full force and effect.  Each of the
Borrower and the other Credit Parties hereby confirms that no such party has any
right of setoff, recoupment or other offset with respect to any of the
Obligations.

 

(b)            Except as expressly set forth herein, the effectiveness of this
Forbearance Agreement shall not directly or indirectly (i) create any obligation
to make any further Loans or issue any Letters of Credit after the Forbearance
Effective Date, (ii) create any obligation to continue to defer any enforcement
action after the occurrence of any Forbearance Default, (iii) constitute a
consent or waiver of any past, present or future violations, including Defaults
and Events of Default, of any provisions of the Credit Agreement or any other
Loan Documents, (iv) amend, modify, prejudice or operate as a waiver of any
provision of the Credit Agreement or any other Loan Documents or any right,
remedy, power or privilege of the Lenders and/or the Administrative Agent,
(v) constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction, or (vi) constitute a course of dealing
or other basis for altering any Obligations or any other contract or
instrument.  Except as expressly set forth herein, each of the Administrative
Agent and each Lender reserves all of its rights, remedies, powers and
privileges under the Credit Agreement, the other Loan Documents, applicable law
and/or equity. All of the provisions of the Credit Agreement and the other Loan
Documents are hereby reiterated, and if ever waived (other than pursuant to the
Limited Waiver or hereafter in writing), are hereby reinstated.  Notwithstanding
any other provision in this Forbearance Agreement, it is understood and agreed
that during the Borrower Forbearance Period, notwithstanding the Borrower’s
inability to make the statements required by Section 4.02 of the Credit
Agreement (or in any Request for Credit Extension required thereby), solely to
the extent excused pursuant to the last sentence of Section 2(d) of this
Forbearance Agreement, but subject to all other terms and conditions contained
in the Credit Agreement and Section 2(d) hereof (including the Cash
Collateralization of Letters of Credit), any L/C Issuer may issue, renew, extend
or replace Letters of Credit and the Borrower shall be permitted to incur L/C
Borrowings (and the Revolving Credit Lenders agree to make such L/C Advances),
provided that the Revolving Credit Exposure of the Revolving Credit Lenders is
not increased after giving effect to such issuance, renewal, extension or
replacement of any such Letter of Credit or the incurrence of such L/C
Borrowings.

 

(c)             From and after the Forbearance Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any Loan Document shall mean the

 

17

--------------------------------------------------------------------------------


 

Credit Agreement, and (ii) the term “Loan Document” in the Credit Agreement and
the other Loan Documents shall include, without limitation, this Forbearance
Agreement and any agreements, instruments and other documents executed and/or
delivered in connection herewith.

 

(d)            This Forbearance Agreement shall not be deemed or construed to be
a satisfaction, reinstatement, novation or release of the Credit Agreement or
any other Loan Document.

 

SECTION 8.                                The Borrower’s Release and Duty to
Indemnify for Assigned Claims.  By its execution hereof and in consideration of
the mutual covenants contained herein and other accommodations granted to the
Credit Parties hereunder, each Credit Party, on behalf of itself and each of its
Subsidiaries, and its or their successors, assigns and agents, hereby expressly
forever waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the date of this Forbearance Agreement (and all defenses
that may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Administrative Agent or any Lender that
has executed this Forbearance Agreement (other than a Non-Funding Lender), their
respective affiliates, agents, principals, managers, managing members, members,
stockholders, “controlling persons” (within the meaning of the United States
federal securities laws), directors, officers, employees, attorneys,
consultants, advisors, agents, trusts, trustors, beneficiaries, heirs, executors
and administrators of each of the foregoing (collectively, the “Released
Parties”) arising out of this Forbearance Agreement, the Credit Agreement, the
other Loan Documents, the Credit Facilities Term Sheet, the Bank Solicitation
Statement and any or all of the actions and transactions contemplated hereby or
thereby, including any actual or alleged performance or non-performance of any
of the Released Parties (other than a Non-Funding Lender) hereunder or under the
Loan Documents.  Each Credit Party hereby acknowledges that the agreements in
this Section 8 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Claims.  In entering into
this Forbearance Agreement, each Credit Party expressly disclaims any reliance
on any representations, acts, or omissions by any of the Released Parties and
hereby agrees and acknowledges that the validity and effectiveness of the
releases set forth above does not depend in any way on any such representation,
acts and/or omissions or the accuracy, completeness, or validity thereof. 
Notwithstanding the foregoing, (x) no Non-Funding Lender shall have any rights
or benefits under this Section 8 and none of the releases, waivers or other
assurances provided by the Credit Parties shall apply to any Claims of the
Credit Parties against Non-Funding Lenders, who shall remain fully liable for
their obligations to the Credit Parties thereunder and (y) nothing set forth in
this Section 8 is intended to, nor shall anything set forth in this Section 8 be
construed to, release any Claim that any Credit Party may hold against any
Released Party in its capacity as a lender, adviser or agent under: (i) the
Casino Sale Leaseback Transaction, (ii) the CMBS Facility and CMBS Loan
Documents, including the loans made thereunder, (iii) Land Loan Documents,
including the loans made thereunder, or (iv) the Head Office Sale Leaseback
Transaction.  The provisions of this paragraph shall survive the termination or
expiration of each Applicable Forbearance Period and the termination of the Loan
Documents and the payment in full of all Obligations of the Credit Parties under
or in respect of the Credit Agreement and other Loan Documents and all other
amounts owing thereunder.

 

SECTION 9.                                Construction.  This Forbearance
Agreement and all other agreements and documents executed and/or delivered in
connection herewith have been prepared through the joint efforts of all of the
parties hereto. Neither the provisions of this Forbearance Agreement or any such
other agreements and documents nor any alleged ambiguity therein shall be
interpreted or resolved against any party on the ground that such party or its
counsel drafted this Forbearance Agreement or such other agreements and
documents, or based on any other rule of strict construction.  Each of the
parties hereto

 

18

--------------------------------------------------------------------------------


 

represents and declares that such party has carefully read this Forbearance
Agreement and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily.  The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Forbearance Agreement and all other agreements and documents
executed in connection herewith and that each of them has read the same and had
their contents fully explained by such counsel and is fully aware of their
contents and legal effect.

 

SECTION 10.                          Counterparts.  This Forbearance Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed an original, but all such counterparts shall constitute one and
the same instrument, and all signatures need not appear on any one counterpart.
Any party hereto may execute and deliver a counterpart of this Forbearance
Agreement by delivering by facsimile or other electronic transmission a
signature page of this Forbearance Agreement signed by such party, and any such
facsimile or other electronic signature shall be treated in all respects as
having the same effect as an original signature.

 

SECTION 11.                          Severability.  The invalidity, illegality,
or unenforceability of any provision in or obligation under this Forbearance
Agreement in any jurisdiction shall not affect or impair the validity, legality,
or enforceability of the remaining provisions or obligations under this
Forbearance Agreement or of such provision or obligation in any other
jurisdiction.

 

SECTION 12.         Further Assurances.  The Borrower and each other Credit
Party agrees to, and to cause any other Credit Party to, take all further
actions and execute all further documents as the Administrative Agent may from
time to time reasonably request to carry out the transactions contemplated by
this Forbearance Agreement and all other agreements executed and delivered in
connection herewith. Any failure to comply with the agreements in this
Section 12 shall be an Event of Default for all purposes of the Credit Agreement
if such failure has not been remedied or waived within 5 Business Days after the
Borrower’s receipt of notice from the Administrative Agent.

 

SECTION 13.                          Section Headings.  Section headings in this
Forbearance Agreement are included herein for convenience of reference only and
shall not constitute part of this Forbearance Agreement for any other purpose.

 

SECTION 14.                          Notices.  All notices, requests, and
demands to or upon the respective parties hereto shall be given in accordance
with the Credit Agreement.

 

SECTION 15.                          Governing Law. This Forbearance Agreement
and the rights and obligations of the parties under this Forbearance Agreement
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

 

SECTION 16.                          Acknowledgements.  Each Credit Party hereby
acknowledges that:

 

(a)             it has carefully read and fully understood all of the terms and
conditions of this Forbearance Agreement;

 

(b)            it has consulted with, or had a full and fair opportunity to
consult with, and has been advised by fully competent counsel in the
negotiation, execution and delivery of this Forbearance Agreement;

 

(c)             it has had a full and fair opportunity to participate in the
drafting of this Forbearance Agreement and that no provision of this Forbearance
Agreement shall be construed against or

 

19

--------------------------------------------------------------------------------


 

interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of any party hereto having or being
deemed to have structured, dictated or drafted such provision;

 

(d)            it is freely, voluntarily, knowingly and intelligently entering
into this Forbearance Agreement;

 

(e)             none of the Lenders or the Administrative Agent has a fiduciary
relationship to any Credit Party, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Credit Parties,
on the other, is solely that of creditor and debtor; and

 

(f)               no joint venture exists among the Credit Parties, the
Administrative Agent and the Lenders.

 

SECTION 17.                          Effectiveness.  This Forbearance Agreement
shall become effective at the time (the “Forbearance Effective Date”) that all
of the following conditions precedent have been satisfied as determined by the
Administrative Agent in its sole discretion:

 

(a)             Agreement. The Administrative Agent shall have received duly
executed signature pages for this Forbearance Agreement signed by the Borrower,
each other Credit Party, the Required Lenders and the Revolving Credit Lenders
(which shall be at least three in number) holding more than 50% of the Revolving
Credit Commitments.

 

(b)            Due Authorization. The Administrative Agent shall have received
resolutions from each Credit Party evidencing the corporate or similar authority
of such Credit Party to execute, deliver and perform its obligations under this
Forbearance Agreement and, as applicable, all other agreements and documents
executed in connection therewith.

 

(c)             Accuracy of Representations. The representations and warranties
contained in Section 5 of this Forbearance Agreement are and will be true,
correct and complete in all material respects on and as of the Forbearance
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

(d)            Opinions.  The Administrative Agent shall have received opinions
of counsel to the Credit Parties as to the transactions contemplated hereby in
form and substance reasonably acceptable to the Administrative Agent.

 

(e)             Designated Senior Indebtedness.  The Borrower shall have
designated the Designated Obligations as “Designated Senior Indebtedness”
pursuant to an Officer’s Certificate (as defined in each of the Existing Senior
Subordinated Notes Indentures) of the Borrower and delivered the same to the
trustee under each Existing Senior Subordinated Notes Indenture.

 

(f)               L/C Cash Collateral. The Borrower shall have Cash
Collateralized all L/C Obligations (in an amount equal to the Outstanding Amount
thereof) in the manner contemplated by Section 2.03(g) (without regard to
whether such Cash Collateralization is expressly required by such Section on the
date hereof).

 

(g)            Other Fees.  The Borrower shall have paid (x) all the reasonable
fees, expenses and disbursements of White & Case LLP, the Lender Financial
Advisor and a single legal counsel to

 

20

--------------------------------------------------------------------------------


 

each Lender which delivers its original or facsimile signature page to this
Forbearance Agreement to the Administrative Agent or its designee no later than
5:30 p.m. (New York City time) on February 27, 2009, and for which invoices
(subject to redaction to protect privileges or other confidential
communications) have been presented to the Borrower and (y) an “evergreen”
retainer of $250,000 to White & Case LLP.

 

SECTION 18.                          Assignments; No Third Party
Beneficiaries.  This Forbearance Agreement shall be binding upon and inure to
the benefit of the Borrower, the other Credit Parties, the Lenders, the
Administrative Agent and their respective successors and assigns; provided, that
neither the Borrower nor any other Credit Party shall be entitled to delegate
any of its duties hereunder and shall not assign any of its rights or remedies
set forth in this Forbearance Agreement without the prior written consent of the
Administrative Agent in its sole discretion. No Person other than the parties
hereto and their permitted successors and assigns, shall have any rights
hereunder or be entitled to rely on this Forbearance Agreement and all
third-party beneficiary rights are hereby expressly disclaimed.

 

SECTION 19.                          Amendments.  This Forbearance Agreement
constitutes a “Loan Document” for purposes of the Credit Agreement and the other
Loan Documents.  No provision of this Forbearance Agreement may be amended,
modified, waiver or supplemented, except as provided in Section 10.01 of the
Credit Agreement.

 

SECTION 20.                          Final Agreement.  This Forbearance
Agreement, the Credit Agreement, the other Loan Documents, and the other written
agreements, instruments, and documents entered into in connection herewith and
therewith (collectively, the “Credit Support Documents”) set forth in full the
terms of agreement between the parties hereto and thereto and are intended as
the full, complete, and exclusive contracts governing the relationship between
such parties, superseding all other discussions, promises, representations,
warranties, agreements, undertakings and understandings between the parties with
respect thereto.  No term of the Credit Support Documents may be amended,
restated, waived or otherwise modified except in a writing signed by the party
against whom enforcement of the modification, amendment, or waiver is sought,
unless otherwise provided in the applicable Credit Support Documents.  Any
waiver of any condition in, or breach of, any of the foregoing in a particular
instance shall not operate as a waiver of other or subsequent conditions or
breaches of the same or a different kind.  The Lenders’ and/or the
Administrative Agent’s exercise or failure to exercise any rights or remedies
under any of the foregoing in a particular instance shall not operate as a
waiver of its right to exercise the same or different rights, remedies, powers
and privileges in any other instances.  There are no oral agreements among the
parties hereto.

 

SECTION 21.                          Special Reservations.  (a) The confirmation
of the Existing Commitment Fees in Section 1(a) of this Forbearance Agreement
shall not be construed to be (x) a waiver of any rights any Credit Party may
have against a Non-Funding Lender on grounds that such Non-Funding Lender is a
Defaulting Lender or otherwise or (y) an acknowledgment by the Credit Parties
that a Non-Funding Lender is entitled to the payment of the Existing Commitment
Fees pursuant to Section 2.09(a) of the Credit Agreement.

 

(b) Nothing contained in, or arising out of the execution and delivery of, this
Forbearance Agreement shall be construed as a waiver of any of the rights of the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers
reserved pursuant to that certain Reservation of Rights Letter, dated
January 16, 2009, from the Administrative Agent to the Borrower, with respect to
the Designation described therein (and its effectiveness), all of which rights
remain expressly reserved as described therein.

 

[Signature pages to follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

 

 

By:

 /s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

--------------------------------------------------------------------------------


 

 

FCP HOLDING, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President, Secretary & Treasurer

 

--------------------------------------------------------------------------------


 

 

FERTITTA PARTNERS LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President, Secretary & Treasurer

 

--------------------------------------------------------------------------------


 

 

FCP VOTECO, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President, Secretary & Treasurer

 

--------------------------------------------------------------------------------


 

 

BOULDER STATION, INC.
CENTERLINE HOLDINGS, LLC
CHARLESTON STATION, LLC
FIESTA STATION, INC.
FRESNO LAND ACQUISITIONS, LLC
GOLD RUSH STATION, LLC
LAKE MEAD STATION, INC.
LML STATION, LLC
MAGIC STAR STATION, LLC
PALACE STATION HOTEL & CASINO, INC.
RANCHO STATION, LLC
SANTA FE STATION, INC.
STATION HOLDINGS, INC.
STN AVIATION, INC.
SUNSET STATION, INC.
TEXAS STATION, LLC
TROPICANA STATION, INC.
TROPICANA STATION, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SC BUTTE DEVELOPMENT, LLC
SC BUTTE MANAGEMENT, LLC
SC MADERA DEVELOPMENT, LLC
SC MADERA MANAGEMENT, LLC
SC SONOMA DEVELOPMENT, LLC
SC SONOMA MANAGEMENT, LLC
STATION CALIFORNIA, LLC
STATION DEVELOPMENT, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

RIVER CENTRAL, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By: Station Casinos, Inc., a Nevada corporation, its Manager

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

 

 

STATION CONSTRUCTION, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:  Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

--------------------------------------------------------------------------------


 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President, Chief Financial Officer & Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

 

 

 

 

 

By:

/s/ Marcy Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

 Managing Director

 

 

 

 

 

By:

/s/ Mark B. Cohen

 

Name:

Mark B. Cohen

 

Title:

 Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, NA.

 

as Syndication Agent

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

Name: Marc E. Costantino

 

Title:   Executive Director

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name: Mary Kay Coyle

 

Title:   Managing Director

 

 

 

 

 

By:

/s/ Mark B. Cohen

 

Name: Mark B. Cohen

 

Title:   Managing Director

 

Head of Workout

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

Name: Marc E. Costantino

 

Title:   Executive Director

 

--------------------------------------------------------------------------------


 

 

Bank of America N.A.

 

 

 

 

 

By:

/s/ Patrick Honey

 

Name: Patrick Honey

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

Bank of Nevada

 

 

 

 

 

By:

/s/ Todd Skadberg

 

Name: Todd Skadberg

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

Bank of Scotland plc

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

Name: Julia R Franklin

 

Title:   Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

By:

/s/ Reginald T. Dawson

 

Name: Reginald T. Dawson

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Ernie Pinder

 

Name: Ernie Pinder

 

Title:   Vice President Principal

 

--------------------------------------------------------------------------------


 

EXHIBIT A (Specified Events)

 

(i) The failure of the Borrower and its Restricted Subsidiaries to comply with
the financial covenants contained in Section 7.11 of the Credit Agreement as of
the last day of the Test Periods ended December 31, 2008, March 31, 2009,
June 30, 2009 and September 30, 2009.

 

(ii) The failure of the Borrower, on or after February 1, 2009, to pay regular
scheduled interest payments with respect to any Existing Notes when and as due
in accordance with the terms of the Existing Notes Indenture governing such
Existing Notes.

 

(iii) The failure of the Borrower to furnish certain periodic reports pursuant
to, and in accordance with the time periods required by, each Existing Notes
Indenture.

 

(iv) The filing of the Borrower Chapter 11 Case.

 

(v)  The occurrence of a default under the Borrower’s Completion Guaranty, dated
October 7, 2007, arising by reason of a demand for performance by the Borrower
thereunder or a cross default thereunder to Aliante’s Credit Agreement, dated
October 5, 2007 (“Aliante Credit Agreement”), which demand or cross default
arises as a consequence of the alleged existence of a cross-default under the
Aliante Credit Agreement to the alleged existence of an Event of Default under
the Credit Agreement.

 

(vi) The filing of the Holding Company Chapter 11 Cases.

 

--------------------------------------------------------------------------------


 

EXHIBIT B (Potential Specified Defaults)

 

(i) Any Event of Default arising under Section 8.01(b) of the Credit Agreement
solely as a result of the failure of the Borrower and its Restricted
Subsidiaries to comply with the financial covenants contained in
Section 7.11(a), (b) and (c) of the Credit Agreement as of the last day of the
Test Period ended December 31, 2008.

 

(ii) Any Event of Default arising under Section 8.01(b) of the Credit Agreement
as a result of the failure of the Borrower and its Restricted Subsidiaries to
comply with the financial covenants contained in Section 7.11 of the Credit
Agreement as of the last day of the Test Periods ended March 31, 2009, June 30,
2009 and September 30, 2009.

 

(iii) Any Event of Default pursuant to Section 8.01(e) of the Credit Agreement
occurring on or after February 1, 2009 arising solely as a result of an “Event
of Default” under (and as defined in) any Existing Notes Indenture which occurs
as a result of the Borrower’s failure to pay regular scheduled interest payments
with respect to the Existing Notes when and as due in accordance with the terms
of the Existing Notes Indenture governing such Existing Notes.

 

(iv) Any Event of Default pursuant to Section 8.01(e) of the Credit Agreement
solely as a result of a default each Existing Notes Indenture arising in
connection with the failure of the Borrower to furnish certain periodic reports
pursuant thereto.

 

(v) Any Event of Default under Section 8.01(a), (f) or (g) of the Credit
Agreement arising on March 3, 2009 (or, if the Borrower shall have obtained (and
at all times thereafter maintain) (x) the Initial Existing Notes Forbearance,
arising on and after March 3, 2009 and on or prior to March 31, 2009 or (y) the
Additional Existing Notes Forbearance, arising on and after March 31, 2009 and
on or prior to the Extended Forbearance Deadline), in any case solely as a
result of the filing of the Borrower Chapter 11 Case.

 

(vi) Any Event of Default pursuant to Section 8.01(e) of the Credit Agreement
arising solely as a result of the occurrence of a default under the Borrower’s
Completion Guaranty, dated October 7, 2007, arising by reason of a demand for
performance by the Borrower thereunder or a cross default thereunder to the
Aliante Credit Agreement, which demand or cross default arises as a consequence
of the alleged existence of a cross-default under the Aliante Credit Agreement
to the alleged existence of an Event of Default under the Credit Agreement.

 

(vii)  Any Event of Default under Section 8.01(f) or (g) of the Credit Agreement
arising on March 3, 2009 (or, if the Borrower shall have obtained (and at all
times thereafter maintain) (x) the Initial Existing Notes Forbearance, arising
on and after March 3, 2009 and on or prior to March 31, 2009 or (y) the
Additional Existing Notes Forbearance, arising on and after March 31, 2009 and
on or prior to the Extended Forbearance Deadline), in any case solely as a
result of the filing of the Holding Company Chapter 11 Case.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

13-Week Cash Flow Forecast

 

(Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Plan of Reorganization

 

(Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Credit Facilities Term Sheet

 

(Attached)

 

--------------------------------------------------------------------------------